MEMORANDUM **
Raymond Stewart appeals from the district court’s order denying his 18 U.S.C. § 3582(c)(2) motion to reduce his sentence. We have jurisdiction pursuant to 28 U.S.C. § 1291. United States v. Colson, 573 F.3d 915 (9th Cir.2009) (order). We affirm.
Stewart contends that the district court abused its discretion when it denied the motion after considering Stewart’s history and characteristics, including Stewart’s escape from federal prison while serving time for the sentence he sought to be reduced. The district court properly took these facts into account when it considered the factors of 18 U.S.C. § 3553(a), and did not abuse its discretion by denying the motion. See 18 U.S.C. § 3582(c)(2); Col-son, 573 F.3d at 916 (abuse of discretion standard of review).
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9 th Cir. R. 36-3.